NOT FOR PUBLICATION                               FILED
                    UNITED STATES COURT OF APPEALS                            JUN 21 2018
                                                                       MOLLY C. DWYER, CLERK
                                                                           U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

ERNESTO P. PATACSIL; MARILYN E.                  No. 17-72785
PATACSIL,
                                                 Tax Ct. No. 28715-15
                Petitioners-Appellants,

 v.                                              MEMORANDUM*

COMMISSIONER OF INTERNAL
REVENUE,

                Respondent-Appellee.

                           Appeal from a Decision of the
                             United States Tax Court

                             Submitted June 12, 2018**

Before:      RAWLINSON, CLIFTON, and NGUYEN, Circuit Judges.

      Ernesto P. Patacsil and Marilyn E. Patacsil appeal from the Tax Court’s

order dismissing for failure to prosecute their petition challenging the

Commissioner of Internal Revenue’s determination of tax deficiency for tax years

2010 through 2012. We have jurisdiction under 26 U.S.C. § 7482(a)(1). We

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for an abuse of discretion the Tax Court’s dismissal for failure to prosecute.

Noli v. Comm’r, 860 F.2d 1521, 1527 (9th Cir. 1988). We affirm.

      The Tax Court did not abuse its discretion by dismissing the Patacsils’

petition for failure to prosecute because the Patacsils failed to appear for trial or

provide any valid excuse for their absence. See id. (noting that “dismissal for

failure properly to prosecute will normally arise where a party fails to appear at

trial”); see also T.C. R. 123(a), (b) (Tax Court may dismiss a case and enter a

decision against a petitioner where the petitioner fails properly to prosecute or fails

to proceed as required by the Tax Court); T.C. R. 149(a) (Tax Court may dismiss a

case for failure properly to prosecute where the petitioner’s absence from trial is

unexcused); Larsen v. Comm’r, 765 F.2d 939, 941 (9th Cir. 1985) (Tax Court has

discretion to dismiss a petition for failure to comply with Tax Court Rules).

      We reject as meritless the Patacsils’ contention that the Tax Court judge was

biased against them.

      AFFIRMED.




                                           2                                     17-72785